786 F.2d 1164
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MARIE CULLY, Plaintiff-Appellantv.LUTHERAN MEDICAL CENTER, Defendant-Appellee.
85-3797
United States Court of Appeals, Sixth Circuit.
2/7/86

N.D.Ohio
APPEAL DISMISSED
ORDER
BEFORE:  KEITH, MARTIN and KRUPANSKY, Circuit Judges.


1
The defendant moves to dismiss Cully's appeal from the district court's order granting partial summary judgment in this employment discrimination case.  Cully has filed a response to the motion.


2
The district court's order granted partial summary judgment to the defendant on Cully's sex discrimination claim.  However, the issue of retaliatory discharge continues to be litigated in the district court.  Under Rule 54(b), Federal Rules of Civil Procedure, an order which disposes of fewer than all of the claims against a party is not a final judgment.  Moody v. Kapica, 548 F.2d 133 (6th Cir. 1976).  Because the district court did not make the certification required under Rule 54(b) in this case, this order is not a final judgment and is not appealable.


3
Cully argues that the order is appealable because the district court entered it on a separate document.  However, the document is called an order not a judgment, and the district court did not include any of the language in Rule 54(b) in the order.  Therefore, the order is not a final judgment.


4
The motion to dismiss the appeal is granted.